         Case 3:20-cv-03137-JD Document 19 Filed 07/14/20 Page 1 of 2



 1   Leo R. Beus (pro hac vice pending)
     Michael K. Kelly (pro hac vice pending)
 2   K. Reed Willis (pro hac vice pending)
     BEUS GILBERT PLLC
 3   Attorneys at Law
     701 North 44th Street
 4   Phoenix, Arizona 85008-6504
     Telephone: (480) 429-3000
 5   Facsimile: (480) 429-3001
     Email: lbeus@beusgilbert.com
 6           mkelly@beusgilbert.com
             rwillis@beusgilbert.com
 7
     Allan Steyer (State Bar No. 100318)
 8   Suneel Jain (State Bar No. 314558)
     STEYER LOWENTHAL BOODROOKAS
 9    ALVAREZ & SMITH LLP
     235 Pine Street, 15th Floor
10   San Francisco, California 94104
     Telephone: (415) 421-3400
11   Facsimile: (415) 421-2234
     E-mail:       asteyer@steyerlaw.com
12                 sjain@steyerlaw.com
13   Attorneys for Defendant
     Swarm Technology LLC
14
                                 UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16

17                                      SAN FRANCISCO DIVISION

18

19   JUNIPER NETWORKS, INC.                     Case No. 5:20-cv-03137-JD
20                         Plaintiff,
                                                SWARM TECHNOLOGY LLC’S
21          v.                                  CERTIFICATION OF INTERESTED
                                                ENTITIES OR PERSONS
22   SWARM TECHNOLOGY LLC,
23                         Defendant.
24

25

26

27

28
                                                   1
     SWARM TECHNOLOGY LLC’S
     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS                  CASE NO. 5:20-CV-03137-JD
         Case 3:20-cv-03137-JD Document 19 Filed 07/14/20 Page 2 of 2



 1          Pursuant to Local Rule 3-15, Defendant Swarm Technology LLC submits this
 2   Certification of Interested Entities or Persons.
 3          Swarm has no disclosures to make pursuant to subparagraph (a)(1) and certifies that no
 4   such interest is known other than that of the named parties to the action.
 5
      Dated: July 14, 2020                       Respectfully submitted,
 6

 7
                                                 By     /s/ K. Reed Willis
 8

 9                                               BEUS GILBERT PLLC
                                                      Leo R. Beus
10                                                    Michael K. Kelly
                                                      K. Reed Willis
11
                                                 STEYER LOWENTHAL BOODROOKAS
12                                                ALVAREZ & SMITH LLP
                                                     Allan Steyer
13                                                   Suneel Jain
14                                               Attorneys for Defendant Swarm Technology LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
     SWARM TECHNOLOGY LLC’S
     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS                          CASE NO. 5:20-CV-03137-JD
